Exhibit 10.46

 



Restricted stock unit AGREEMENT

EKSO BIONICS HOLDINGS, INC.

 

THIS restricted stock unit AGREEMENT (this “Agreement”) is entered into as of
the ___ day of _____, 201__ (the “Grant Date”)

 

BETWEEN:

 

EKSO BIONICS HOLDINGS, INC., a company incorporated pursuant to the laws of the
State of Nevada (the “Company”),

 

AND:

 

[INSERT NAME], of [INSERT CITY], [INSERT STATE] (the “Grantee”).

 

WHEREAS:

 

A.                 The Board of Directors of the Company (the “Board”) has
approved and adopted the Ekso Bionics Holdings, Inc. 2014 Equity Incentive Plan
(the “Plan”), pursuant to which awards of Restricted Stock Units may be granted;
and

 

B.       The Compensation Committee of the Board has determined that it is in
the best interests of the Company and its shareholders to grant the award of
Restricted Stock Units provided for herein (the “Award”).

 

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:

 

1.          Grant of Restricted Stock Units.

 

1.1           Pursuant to Section 9 of the Plan, the Company hereby issues to
the Grantee on the Grant Date the Award consisting of, in the aggregate,
[NUMBER] Restricted Stock Units (the “Restricted Stock Units”). Each Restricted
Stock Unit represents the right to receive one share of Common Stock, subject to
the terms and conditions set forth in this Agreement and the Plan. Capitalized
terms that are used but not defined herein have the meaning ascribed to them in
the Plan.

 

1.2           The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.

 

2.          Consideration. The grant of the Restricted Stock Units is made in
consideration of the services to be rendered by the Grantee to the Company.

 

3.          Vesting.

 

3.1           Except as otherwise provided herein, provided that the Grantee
remains in Continuous Service (as defined below) through the applicable vesting
date described below, the Restricted Stock Units will vest in accordance with
the following schedule (the period during which restrictions apply, the
“Restricted Period”):

 



 

 

 

Vesting Date Number of Restricted Stock Units That Vest [VESTING DATE] [NUMBER
OR PERCENTAGE OF UNITS THAT VEST ON THE VESTING DATE] [VESTING DATE] [NUMBER OR
PERCENTAGE OF UNITS THAT VEST ON THE VESTING DATE]

Once vested, the Restricted Stock Units become “Vested Units.”

 

3.2           The foregoing vesting schedule notwithstanding, if the Grantee's
Continuous Service terminates for any reason at any time before all of his or
her Restricted Stock Units have vested, the Grantee's unvested Restricted Stock
Units shall be automatically forfeited upon such termination of Continuous
Service and neither the Company nor any Affiliate shall have any further
obligations to the Grantee under this Agreement; provided, however, that in the
event that the Grantee is party to a written employment agreement with the
Company pursuant to which service-based vesting requirements applicable to
equity awards are excused, in whole or in part, upon the occurrence of a Change
in Control, then the foregoing vesting schedule shall be deemed to incorporate
by reference such provisions. For purposes of this Agreement, the term
“Continuous Service” means that the Grantee’s service with the Company or an
Affiliate, whether as an Employee, Consultant or Director, is not interrupted or
terminated. The Grantee’s Continuous Service shall not be deemed to have
terminated merely because of a change in the capacity in which the Grantee
renders service to the Company or an Affiliate as an Employee, Consultant or
Director or a change in the entity for which the Grantee renders such
service, provided that there is no interruption or termination of the Grantee’s
Continuous Service; provided further that if this Agreement is subject to
Section 409A of the Code, this sentence shall only be given effect to the extent
consistent with Section 409A of the Code. The Administrator or its delegate, in
its sole discretion, may determine whether Continuous Service shall be
considered interrupted in the case of any leave of absence approved by that
party, including sick leave, military leave or any other personal or family
leave of absence.

 

3.3           The foregoing vesting schedule notwithstanding, if a Change in
Control occurs and the Grantee's Continuous Service is terminated by the Company
or an Affiliate without Cause or by the Grantee for Good Reason, and the
Grantee's date of termination occurs within twelve (12) months following the
Change in Control, all unvested Restricted Stock Units shall automatically
become 100% vested on the Grantee's date of termination.

 

For the purposes of this Agreement, the following terms shall be defined as is
below, unless otherwise set forth in an applicable employment agreement between
the Company (or one of its Affiliates) and the Grantee:

 

“Cause” for termination by the Company of the Grantee’s Continuous Service shall
arise when termination results from (A) the willful and continued failure or
refusal of Grantee to satisfactorily perform the duties reasonably required of
him or her as an Employee, Consultant or Director of the Company, which failure
or refusal continues for more than thirty (30) days after notice given to
Grantee, such notice to set forth in reasonable detail the nature of such
failure or refusal; (B) Grantee’s conviction of, or plea of nolo contendere to,
(i) any felony or (ii) a crime involving dishonesty or misappropriation or which
could reflect negatively upon the Company or otherwise impair or impede its
operations; (C) Grantee’s misconduct, gross negligence, act of dishonesty
(including, without limitation, theft or embezzlement), violence, threat of
violence or any activity that could result in any material violation of federal
securities laws, in each case, that is injurious to the Company or any of its
Affiliates; (D) Grantee’s material breach of a written policy of the Company or
the rules of any governmental or regulatory body applicable to the Company; or
(E) other willful misconduct by Grantee which is materially injurious to the
financial condition or business reputation of the Company or any of its
Affiliates.

 



2

 

 

“Good Reason” shall mean the Grantee’s termination of Continuous Service within
ninety (90) days following any of the following events (without the Grantee’s
express written consent): (A) a material reduction by the Company in the
Grantee’s then applicable base salary or other compensation, unless said
reduction is pari passu with other employees of the Company; (B) a material
reduction in the Grantee’s job responsibilities; or (C) a geographical
relocation of the Grantee more than fifty (50) miles from the current location
of the Grantee’s place of employment. Notwithstanding the foregoing, a
termination of a Grantee for Good Reason shall not have occurred unless (i) the
Grantee gives written notice to the Company (or its Affiliate) within thirty
(30) days after the Grantee first becomes aware of the occurrence of the
circumstances constituting Good Reason, and the Company (or its Affiliate) has
failed within thirty (30) days after receipt of such notice to cure the
circumstances constituting Good Reason.

 

4.          Restrictions. Subject to any exceptions set forth in this Agreement
or the Plan, during the Restricted Period and until such time as the Restricted
Stock Units are settled in accordance with Section 6, the Restricted Stock Units
or the rights relating thereto may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Grantee. Any
attempt to assign, alienate, pledge, attach, sell or otherwise transfer or
encumber the Restricted Stock Units or the rights relating thereto shall be
wholly ineffective and, if any such attempt is made, the Restricted Stock Units
will be forfeited by the Grantee and all of the Grantee's rights to such units
shall immediately terminate without any payment or consideration by the Company.

 

5.          Rights as Shareholder.

 

5.1               The Grantee shall not have any rights of a shareholder with
respect to the shares of Common Stock underlying the Restricted Stock Units
unless and until the Restricted Stock Units vest and are settled by the issuance
of such shares of Common Stock.

 

5.2               Upon and following the settlement of the Restricted Stock
Units, the Grantee shall be the record owner of the shares of Common Stock
underlying the Restricted Stock Units unless and until such shares are sold or
otherwise disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).

 

6.          Settlement of Restricted Stock Units. Subject to Section 13 hereof,
as soon as administratively practical following each vesting date, and in any
event no later than March 15 of the calendar year following the calendar year in
which such vesting date occurs, the Company shall (a) issue and deliver to the
Grantee the number of shares of Common Stock equal to the number of Vested
Units; and (b) enter the Grantee's name on the books of the Company as the
shareholder of record with respect to the shares of Common Stock delivered to
the Grantee.

 

7.          Adjustments. In the case of any stock split, stock dividend or like
change in the nature of shares of Stock covered by this Agreement, the
Restricted Stock Units shall be adjusted or terminated in any manner as
contemplated by Section 14(a) of the Plan.

 

8.          Resale restrictions may apply. Any resale of the shares of Common
Stock received upon settlement of Vested Units will be subject to resale
restrictions contained in the securities legislation applicable to the Grantee.
The Grantee acknowledges and agrees that the Grantee is solely responsible (and
the Company is not in any way responsible) for compliance with applicable resale
restrictions.

 



3

 

 

9.          Subject to 2014 Plan. The terms of the Restricted Stock Units are
subject to the provisions of the 2014 Plan, as the same may from time to time be
amended, and any inconsistencies between this Agreement and the 2014 Plan, as
the same may be from time to time amended, shall be governed by the provisions
of the 2014 Plan, a copy of which has been delivered to the Grantee, and which
is available for inspection at the principal offices of the Company.

 

10.        Professional Advice. The acceptance of the Restricted Stock Units and
the sale of Common Stock issued upon settlement of the Restricted Stock Units
may have consequences under foreign, federal and state tax (including social
security contributions) and securities laws which may vary depending upon the
individual circumstances of the Grantee. Accordingly, the Grantee acknowledges
that he or she has been advised to consult his or her personal legal and tax
advisor in connection with this Agreement and his or her dealings with respect
to Restricted Stock Units. Without limiting other matters to be considered with
the assistance of the Grantee’s professional advisors, the Grantee should
consider: (a) the foreign, federal, state and local tax consequences (including
social security contributions) of this Agreement, including without limitation
the grant of Restricted Stock Units hereunder; (b) the merits and risks of an
investment in the underlying shares of Common Stock; and (c) any resale
restrictions that might apply under applicable securities laws.

 

11.        No Right to Continued Service. Neither the Plan nor this Agreement
shall confer upon the Grantee any right to be retained in any position, as an
Employee, Consultant or Director of the Company. Further, nothing in the Plan or
this Agreement shall be construed to limit the discretion of the Company to
terminate the Grantee's Continuous Service at any time, with or without Cause.

 

12.        Entire Agreement. This Agreement is the only agreement between the
Grantee and the Company with respect to the Restricted Stock Units, and this
Agreement and the 2014 Plan supersede all prior and contemporaneous oral and
written statements and representations and contain the entire agreement between
the parties with respect to the Restricted Stock Units.

 

13.        Tax Liability and Withholding.

 

13.1         The Grantee shall be required to pay to the Company, and the
Company shall have the right to deduct from any cash compensation, including
wages, paid to the Grantee by the Company or one of its Affiliates, the amount
of any required withholding taxes in respect of the Restricted Stock Units and
to take all such other action as the Administrator deems necessary to satisfy
all obligations for the payment of such withholding taxes. The Administrator, in
its sole discretion and pursuant to such procedures as it may specify from time
to time, may permit the Grantee to satisfy any federal, state or local tax
withholding obligation, in whole or in party by any of the following means:

 

(a)       paying cash;

 

(b)       electing to have the Company withhold otherwise deliverable shares of
Common Stock having a Fair Market Value equal to the amount required to be
withheld, provided, however, that no shares of Common Stock shall be withheld
with a value exceeding the maximum amount of tax required to be withheld by law;

 

(c)       delivering to the Company already-owned shares of Common Stock having
a Fair Market Value equal to the amount required to be withheld;

 



4

 

 

(d)       selling a sufficient number of shares of Common Stock otherwise
deliverable to the Grantee through such means as the Administrator may determine
in its sole discretion (whether through a broker or otherwise) equal to the
amount required to be withheld; or

 

(e)       any combination of the foregoing.

 

13.2         Notwithstanding any action the Company takes with respect to any or
all income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee's responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee's liability for
Tax-Related Items.

 

14.        Compliance with Law. The issuance and transfer of shares of Common
Stock shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company's shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.

 

15.        Consent to Transfer of Personal Data. In administering the Plan, or
to comply with applicable legal, regulatory, tax, or accounting requirements, it
may be necessary for the Company to transfer certain Grantee data to an
affiliate or to its outside service providers or governmental agencies. By
accepting the Restricted Stock Unit, the Grantee consents, to the fullest extent
permitted by law, to the use and transfer, electronically or otherwise, of the
Grantee’s personal data to such entities for such purposes.

 

16.        Notices. Any notice required or permitted to be made or given
hereunder shall be mailed or delivered personally to the addresses set forth
below, or as changed from time to time by written notice to the other:

 

The Company:Ekso Bionics Holdings, Inc.   

1414 Harbour Way South, Suite 1201
Richmond, California 94804

Attention: Chief Financial Officer

     The Grantee:[INSERT NAME]   [INSERT ADDRESS]

  

17.        Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Administrator
for review. The resolution of such dispute by the Administrator shall be final
and binding on the Grantee and the Company.

 

18.        Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee's beneficiaries, executors, administrators and the
person(s) to whom the Restricted Stock Units may be transferred by will or the
laws of descent or distribution.

 



5

 

 

19.        Severability. The invalidity or unenforceability of any provision of
the Plan or this Agreement shall not affect the validity or enforceability of
any other provision of the Plan or this Agreement, and each provision of the
Plan and this Agreement shall be severable and enforceable to the extent
permitted by law.

 

20.        Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee's
employment with the Company.

 

21.        Amendment. The Administrator has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Grantee's material rights under this Agreement without the Grantee's consent.

 

22.        Section 409A. This Award is intended to be a short-term deferral
exempt from Section 409A of the Code and shall be interpreted consistent with
this intention. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A of the Code and in no event shall the Company be liable
for all or any portion of any taxes, penalties, interest or other expenses that
may be incurred by the Grantee on account of non-compliance with Section 409A of
the Code.

 

23.        No Impact on Other Benefits. The value of the Grantee's Restricted
Stock Units is not part of his or her normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit.

 

24.        Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to preserve the
original graphic and pictorial appearance of a document, will have the same
effect as physical delivery of the paper document bearing an original signature.

 

25.        Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.

 

[signature page follows]

 



6

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

  Ekso Bionics Holdings, Inc.          



By: ____________________________________

Name:

Title:

         

GRANTEE:

         



Signature: _______________________________

 

Name (please type or print):__________________

   

 



7

